American Beacon Advisors, Inc. 4151 Amon Carter Blvd. MD 2450 Fort Worth, TX 76155 March 4, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:American Beacon Funds (the “Registrant”) 1933 Act File No. 33-11387 1940 Act File No. 811-4984 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “Securities Act”), American Beacon Funds hereby certifies (a) that the form of Prospectus used with respect to the A Class, C Class, Institutional Class, Y Class, Investor Class, Advisor Class and Retirement Class of the American Beacon Balanced Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid-Cap Growth Fund, Small Cap Value Fund, International Equity Fund, Emerging Markets Fund, High Yield Bond Fund, Retirement Income and Appreciation Fund, Intermediate Bond Fund and Short-Term Bond Fund of the Registrant that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 100 (“Amendment No. 100”) to Registrant’s Registration Statement on Form N-1A, (b) that the form of Prospectus used with respect to the AMR Class of the American Beacon Balanced Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid-Cap Value Fund, Small Cap Value Fund, International Equity Fund, Emerging Markets Fund and High Yield Bond Fund of the Registrant that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Amendment No. 100,(c) that the form of Statement of Additional Information used with respect to the American BeaconA Class, C Class, AMR Class, Institutional Class, Y Class, Investor Class, Advisor Class and Retirement Class of the American Beacon Balanced Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid-Cap Growth Fund, Small Cap Value Fund, International Equity Fund, Emerging Markets Fund, High Yield Bond Fund, Retirement Income and Appreciation Fund, Intermediate Bond Fund and Short-Term Bond Fund of the Registrant that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Amendment No. 100, and (d) that Amendment No. 100 was filed electronically with the Securities and Exchange Commission on March 1, 2011. If you have any questions concerning the foregoing, please do not hesitate to contact the undersigned at (817) 391-6175. Sincerely, /s/ John J. Okray John J. Okray Assistant General Counsel cc:Francine Rosenberger, Esq. K&L Gates LLP
